DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/15/2021. 
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “It is respectfully submitted that none of the cited references teaches or remotely suggests the feature "wherein the first multiplexer and the second 
For example, Osawa merely discloses reducing undesirable fixed pattern noise and does not teach or remotely suggest the above features. In addition, Cieslinski does not disclose the above feature either to cure the deficiencies of Osawa.”
Examiner’s Response: Examiner respectfully disagrees. Osawa teaches reducing fixed pattern noise by dispersing the noise in time and space using a first and second multiplexer (Osawa, Figs. 12, 14 or 15, Switching Arrays 38 and 40). By randomly switching the column processing circuits with each captured image, noise is dispersed in time and space (Osawa, Figs. 3 and 4, Paragraphs 0031-0033). 
Cieslinski also teaches reducing fixed pattern noise by dispersing the noise in time and space (Cieslinski, Paragraphs 0006-0007 and 0009) and further discloses that column groups are interleaved with one another (Cieslinski, Fig. 2, Paragraphs 0015-0016, and 0050). By doing so, “the perceptibility of group boundaries between different column groups is hereby avoided particularly effectively”. 
Cieslinski Paragraphs 0015-0016 recite:
[0015] In accordance with a preferred embodiment, the column lines of the image sensor are subdivided into a plurality of so-called association column groups with those column lines with which the same column amplifier is associated (or with which the same column amplifiers are associated) forming a respective such association column group. It is preferred with respect to such a subdivision of the sensor if at least some of the column amplifiers--in particular all of the column amplifiers--are associated with the column lines of a plurality of different association column groups. In other words, at least one association column group can be associated with each of the column amplifiers, with a respective association column group including those column lines which are selectively switchable to the respective column amplifier, with a plurality of association column groups being provided and with at least some of the column lines belonging to a plurality of different association column groups. With the exception of column lines of the marginal zones of the image sensor, all column lines preferably belong to a plurality of different association column groups. In the named embodiment, the association column groups are partly identical, for example they only differ by a respective one column line. This embodiment has the advantage that any vertical brightness defects caused by one of the column amplifiers are "smeared" particularly effectively in the horizontal direction without a group boundary being perceptible for the eye in the image. 

[0016] It is in particular possible in this connection that the association column groups are interleaved with one another. In other words, a plurality of association column groups can be provided, with at least some of the association column groups overlapping one another. The perceptibility of group boundaries between different column groups is hereby avoided particularly effectively. 

In other words, Cieslinski discloses that by interleaving column group, a difference of scattered noise levels between adjoining groups is reduced. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Osawa with the method of randomizing column connections as seen in Cieslinski since it is a known method for randomizing column connections, would provide similar and expected results of preventing fixed column pattern noise and has the advantage that any vertical brightness defects caused by one of the column amplifiers are "smeared" particularly effectively in the horizontal direction without a group boundary being perceptible for the eye in the image (Cieslinski, Paragraph 0015), and reduce perceptibility of group boundaries between different column groups (Cieslinski, Paragraph 0016).
Therefore, the combination of Osawa and Cieslinski teaches “wherein the first multiplexer and the second multiplexer are configured to reduce a difference of a scatter noise level between adjoining groups, and noise uniquely existing for each column in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-11 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2012/0062772 A1) in view of Cieslinski (US 2009/0146196 A1).
	
Regarding claim 18, Osawa et al. (hereafter referred as Osawa) teaches an electronic apparatus (Osawa, Fig. 1) comprising 
a solid-state imaging device (Osawa, Fig. 1, Camera Sensor 14, Fig. 2), 
an optical system for forming a subject image in the solid-state imaging device (Osawa, Fig. 1, Paragraph 0026), and 

the solid-state imaging device has a pixel portion in which a plurality of pixels for performing photoelectric conversion are arranged in a matrix state (Osawa, Figs. 2, 12, 14 and 15, The embodiment of Figure 12 is referenced to show additional circuitry.), 
a readout part which is arranged corresponding to at least one column output of the pixel portion and includes a plurality of column signal processing parts for processing input column output signals (Osawa, Fig. 12, AMP 48 and ADC 36).
an output part for outputting the input column output signals processed in the plurality of column signal processing parts in the readout part (Osawa, Fig. 12, Data Output Part 42), 
a first multiplexer which shuffles destinations of the input column output signals of the column outputs of the pixel portion and switches them so as to input results to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs (Osawa, Figs. 12, 14 or 15, Switching Arrays 38, Paragraphs 0033 and 0054) and 
a second multiplexer which rearranges the input column output signals processed in the plurality of column signal processing parts in the readout part so as to restore a sequence of the column outputs of the pixel portion before they were shuffled in the first multiplexer and supplies the results to the output part (Osawa, Fig. 12, Switching Array 40, Paragraph 0034,), wherein 
the first multiplexer (Osawa, Figs. 12, 14 or 15, Switching array 38) including a plurality of shuffle encoders (Osawa, Fig. 13, Paragraph 0051, A shuffle encoder is a 
at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling (Osawa, Fig. 13, Between adjoining shuffle encoders, there is four overlapping column outputs.), and wherein
each of the shuffle encoders (Osawa, Fig. 13) includes
a plurality of input ports for inputting the plurality of column outputs belonging to the groups (Osawa, Fig. 13, Each shuffle encoder has four inputs.),
one output port for outputting one column output signal selected from the plurality of column outputs to be shuffled (Osawa, Fig. 13, Each shuffle encoder has one output.), and
a plurality of on/off switches which are connected between the plurality of input ports and the output port and switched at random and inputting either of the column output signals of the column outputs to the output port (Osawa, Fig. 13, Paragraph 0051, Each shuffle encoder has four switches and inputs a column output signal to the output port.), wherein
the shuffle encoder switches, at random, destinations of the column output signals of the plurality of column outputs covered by shuffling which belong to the group and inputs the column output signal of the column output which is switched to either of the column signal processing parts which is arranged inside the group or outside of the 
wherein the first multiplexer and the second multiplexer are configured to reduce noise, and noise uniquely existing for each column in the plurality of column signal processing parts is dispersed so that the noise is freely scattered in time and space (Osawa, Figs. 3 and 4, Paragraphs 0031-0033).
However, Osawa does not teach at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups, the shuffle encoder includes in the plurality of column outputs covered by shuffling belonging to the group, a reference column output capable of inputting a shuffled column output signal to a column signal processing part arranged corresponding to the column output in the group, the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column output are connected to each of the plurality of input ports in the order of column arrangement with the reference column output as one end side, at least one column output other than the reference column output becomes a reference of another shuffle encoder, nor reduce a difference of a scatter noise level between adjoining groups.
In reference to Cieslinski, Cieslinski teaches at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups (Cieslinski, Fig. 2, Between switch Ak and Ak-, There is two overlapping column output.),

the reference column output (Cieslinski, Fig. 2, column line Sk-1) of the group (Cieslinski, Fig. 2, group ZSGk) to which it belongs and the plurality of column outputs which are successively adjacent (Cieslinski, Fig. 2, Column lines Sk and Sk+1) to the reference column output are connected to each of the plurality of input ports in the order of column arrangement (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1 are connected to the input ports of amplifier Ak in order of column arrangement) with the reference column output as one end side (Cieslinski, Fig. 2, column line Sk-1 is on the left side of Ak.),
at least one column output other than the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+), and
the shuffle encoder reduce a difference of a scatter noise level between adjoining groups (Cieslinski, Fig. 2, Paragraphs 0015-0016, and 0050).
These arts are analogous since they are both related to switching pixel columns to readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Osawa with the method of randomizing column connections as seen in Cieslinski 
Claim 1 is rejected for the same reasons as claim 18.

Regarding claim 11, Osawa teaches a method for driving a solid-state imaging device comprising 
a column output step of simultaneously and in parallel outputting column output signals in a designated row in a pixel portion having a plurality of pixels for performing photoelectric conversion arranged in a matrix state therein (Osawa, Figs. 2, 12, 14 or 15, The embodiment of Figure 12 is referenced to show additional circuitry. Further, Official notice is taken that it is well known for pixel signals to be output simultaneously and in parallel to column processing circuitry.), 
a first shuffle step of shuffling destinations of the column output signals of column outputs of the pixel portion and capable of switching them so as to input results to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs (Osawa, Figs. 12, 14 or 15, Switching Arrays 38, Paragraphs 0033 and 0054), 

a second shuffle step of rearranging the column output signals which are processed in the column signal processing step so as to restore a sequence of the column outputs of the pixel portion before they were shuffled in the first shuffle step and outputting the results to output part (Osawa, Fig. 12, Switching Array 40, Paragraph 0034, Switching array is not shows in Figures 14 or 15 but is necessary to return the data to its original order.), wherein, 
in the first shuffle step, the plurality of column outputs of the pixel portion are formed into a plurality of groups (Osawa, Figs. 12, 14 or 15, A group is shown as four columns. Figure 13 shows one group.), the plurality of column outputs belonging to the groups are shuffled in shuffle encoders corresponding to the groups (Osawa, Fig. 13, Paragraph 0051, A shuffle encoder is a group of four switches. Figure 13 shows four shuffle encoders.), and between at least adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling (Osawa, Fig. 13, Between adjoining shuffle encoders, there is four overlapping column outputs.), and wherein
each of the shuffle encoders (Osawa, Fig. 13) is formed of:
a plurality of input ports for inputting the plurality of column outputs belonging to the groups (Osawa, Fig. 13, Each shuffle encoder has four inputs.),
one output port for outputting one column output signal selected from the plurality of column outputs to be shuffled (Osawa, Fig. 13, Each shuffle encoder has one output.), and

in the shuffle encoder, the destinations of the column output signals of the plurality of column outputs as outputs covered by shuffling belonging to the group are switched at random and the column output signal of the column output which is switched is input to either of the column signal processing parts which is arranged inside the group or outside of the group (Osawa, Figs. 12, 14 or 15, The shuffle encoders shuffle the column output signals to column signal processing parts inside the group.), 
inputs to each of the shuffle encoders include the plurality of pixels shifted by one pixel (Osawa, Figs. 12-15, Each shuffle encoder has inputs from four pixel columns shifted by one.), and 
wherein in the first shuffle step and the second shuffle step, noise is reduced, and noise uniquely existing for each column in the plurality of column signal processing parts is dispersed so that the noise is freely scattered in time and space (Osawa, Figs. 3 and 4, Paragraphs 0031-0033).
However, Osawa does not teach at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups, the shuffle encoder includes in the plurality of column outputs covered by shuffling belonging to the group, a reference column output capable of inputting a 
In reference to Cieslinski, Cieslinski teaches at least between adjoining shuffle encoders, there is at least one overlapping column output covered by shuffling between the groups (Cieslinski, Fig. 2, Between switch Ak and Ak-, There is two overlapping column output.),
the shuffle encoder (Cieslinski, Fig. 2, switch Ak) includes in the plurality of column outputs (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1) covered by shuffling belonging to the group (Cieslinski, Fig. 2, group ZSGk), a reference column output (Cieslinski, Fig. 2, line Sk-1) capable of inputting a shuffled column output signal to a column signal processing part (Cieslinski, Fig. 2, column amplifier Vk) arranged corresponding to the column output in the group (Cieslinski, Fig. 2, group ZSGk),
the reference column output (Cieslinski, Fig. 2, column line Sk-1) of the group (Cieslinski, Fig. 2, group ZSGk) to which it belongs and the plurality of column outputs which are successively adjacent (Cieslinski, Fig. 2, Column lines Sk and Sk+1) to the reference column output are connected to each of the plurality of input ports in the order of column arrangement (Cieslinski, Fig. 2, column lines Sk-1, Sk and Sk+1 are 
at least one column output other than the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+), and
wherein in the first shuffle step, a difference of a scatter noise level between adjoining groups is reduced (Cieslinski, Fig. 2, Paragraphs 0015-0016, and 0050).
These arts are analogous since they are both related to switching pixel columns to readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Osawa with the method of randomizing column connections as seen in Cieslinski since it is a known method for randomizing column connections, would provide similar and expected results of preventing fixed column pattern noise and has the advantage that any vertical brightness defects caused by one of the column amplifiers are "smeared" particularly effectively in the horizontal direction without a group boundary being perceptible for the eye in the image (Cieslinski, Paragraph 0015), and reduce perceptibility of group boundaries between different column groups (Cieslinski, Paragraph 0016).

Regarding claim 4, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the shuffle encoder shuffles the reference column output and the column outputs other than the 
Claim 14 is rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the shuffle encoder shuffles the reference column output of the group to which it belongs and the plurality of column outputs which are successively adjacent to the reference column output (Osawa, Fig. 13, A reference column output and three other column outputs are shuffled, Cieslinski, Fig. 2, Column lines Sk-1, Sk and Sk+1) and inputs one shuffled column output signal to the column signal processing part arranged corresponding to any one column output in the group (Osawa, Fig. 13, One column output is input to the column signal processing circuit. Cieslinski, Fig. 2), and 
one of the plurality of column outputs which are successively adjacent to the reference column output becomes a reference of another shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+).
Claim 15 is rejected for the same reasons as claim 5.


Claim 16 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 6 (see claim 6 analysis), wherein the adjacent column output among the plurality of column outputs which are successively adjacent to the reference column output is the reference column output of the adjacent shuffle encoder (Cieslinski, Fig. 2, Sk is interpreted as the reference column output for Ak+).
Claim 17 is rejected for the same reason as claim 7.	

Regarding claim 8, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the second multiplexer includes a plurality of shuffle decoders which are arranged corresponding to the plurality of shuffle encoders in the first multiplexer, rearrange the signals processed 

Regarding claim 9, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), further comprising a control part which controls the first multiplexer so as to shuffle the column outputs of the pixel portion and input the results at random to column signal processing parts which are different from the column signal processing parts arranged corresponding to the column outputs and controls the second multiplexer so as to rearrange the signals processed in the plurality of column signal processing parts in the readout part so as to restore the sequence of the column outputs of the pixel portion before they are shuffled in the first multiplexer and supply the results to the output part (Osawa, Fig. 5, Control Circuit 46, Paragraph 0032).

Regarding claim 10, the combination of Osawa and Cieslinski teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the column signal processing parts in the readout part include at least analog-to-digital converters (ADC) which convert analog signals to digital signals (Osawa, Fig. 5, ADC 36).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698